 1   XAVIER BECERRA
     Attorney General of California
 2   SARA J. DRAKE
     Senior Assistant Attorney General
 3   T. MICHELLE LAIRD
     Supervising Deputy Attorney General
 4   WILLIAM P. TORNGREN
     Deputy Attorney General
 5   TIMOTHY M. MUSCAT
     Deputy Attorney General
 6   State Bar No. 148944
      1300 I Street, Suite 125
 7    P.O. Box 944255
      Sacramento, CA 94244-2550
 8    Telephone: (916) 210-7779
      Fax: (916) 323-2319
 9    E-mail: Timothy.Muscat@doj.ca.gov
     Attorneys for Defendants
10
11                            IN THE UNITED STATES DISTRICT COURT

12                         FOR THE EASTERN DISTRICT OF CALIFORNIA

13
14
15   CHICKEN RANCH RANCHERIA OF ME-                      1:19-cv-00024-AWI-SKO
     WUK INDIANS, BLUE LAKE
16   RANCHERIA, and, CHEMEHUEVI                          STIPULATION AND ORDER TO
     INDIAN TRIBE,                                       MODIFY SCHEDULING ORDER
17
                                           Plaintiffs,
18
                    v.
19
20   GAVIN NEWSOM, Governor of California,
     and STATE OF CALIFORNIA,
21
                                         Defendants.
22
23          Pursuant to the United States District Court, Eastern District of California Local Rules,

24   Rule 143, Lester J. Marston and David B. Dehnert, attorneys for plaintiffs Chicken Ranch

25   Rancheria of Me-Wuk Indians, Blue Lake Rancheria, Chemehuevi Indian Tribe, and Hopland

26   Band of Pomo Indians (collectively, Plaintiffs), on the one hand, and Timothy M. Muscat and

27   William P. Torngren, Deputy Attorneys General, attorneys for defendants Gavin Newsom, in his

28   official capacity as Governor of the State of California, and defendant State of California

                                                 1              Stipulation and Order to Modify Scheduling
                                                                          Order (1:10-cv-00024-AWI-SKO)
 1   (collectively, Defendants), on the other hand, stipulate as follows:

 2          On March 26, 2019, the Court filed the Scheduling Order in this case that established

 3   several due dates, including the filing of a Joint Record of Negotiations (Joint Record) on or

 4   before May 6, 2019. Pursuant to a stipulation by the parties, the Court extended this deadline to

 5   June 5, 2019. Since then, Counsel for Plaintiffs and Defendants have continued to work

 6   diligently and cooperatively in preparing a single Joint Record. Counsel for Plaintiffs prepared an

 7   initial Joint Record, and Counsel for Defendants reviewed the initial Joint Record and requested

 8   the addition of numerous documents. Counsel for Plaintiffs are now reviewing these additional

 9   materials. However, given the over four-year history of ongoing and extensive compact

10   negotiations between the parties under the Indian Gaming Regulatory Act, 25 U.S.C §§ 2701-

11   2721, 18 U.S.C. §§ 1166-1167, the parties will require an additional thirty days to complete and

12   file the Joint Record on or before July 5, 2019. The parties are continuing to work diligently to

13   promote judicial economy by reviewing the thousands of pages of potential documents for the

14   record and eliminating documents that are not necessary for this case’s adjudication by the Court.

15   While this is the second request by the parties to modify the Scheduling Order to extend the time

16   for filing the Joint Record, granting this stipulation will not impact any other Scheduling Order

17   due date.

18
19
20
21
22
23
24
25
26
27
28
                                                 2               Stipulation and Order to Modify Scheduling
                                                                           Order (1:10-cv-00024-AWI-SKO)
 1   Dated: June 4, 2019
                                                      RAPPORT AND MARSTON
 2
                                                        /s/ LESTER J. MARSTON (as authorized
 3                                                             on June 4, 2019)
                                                      By: ______________________________________
 4                                                        LESTER J. MARSTON
                                                          Attorney for Plaintiffs Chicken Ranch
 5                                                        Rancheria of Me-Wuk Indians, Chemehuevi
                                                          Indian Tribe, and Hopland Band of Pomo
 6                                                        Indians
 7   Dated: June 4, 2019
                                                      DEHNERT LAW, PC
 8
                                                        /s/ DAVID B. DEHNERT (as authorized
 9                                                             on June 4, 2019)
                                                      By: ______________________________________
10                                                        DAVID B. DEHNERT
                                                          Attorney for Plaintiff Blue Lake Rancheria
11
     Dated: June 4, 2019                              CALIFORNIA ATTORNEY GENERAL’S OFFICE
12
                                                      XAVIER BECERRA
13                                                    Attorney General of California
                                                      SARA J. DRAKE
14                                                    Senior Assistant Attorney General
                                                      T. MICHELLE LAIRD
15                                                    Supervising Deputy Attorney General
                                                      WILLIAM P. TORNGREN
16                                                    Deputy Attorney General
17                                                           /s/ TIMOTHY M. MUSCAT
                                                      By: ____________________________
18                                                        TIMOTHY M. MUSCAT
                                                          Deputy Attorney General
19                                                        Attorneys for Defendants
20
                                                        ORDER
21
              Pursuant to the parties’ above stipulation (Doc. 17), and for good cause shown, the Court
22
     hereby EXTENDS the deadline for the parties to file the “Joint Record of Negotiations,” by thirty
23
     days, to July 5, 2019. All other deadlines in the Scheduling Order (Doc. 14), remain unchanged.
24
     IT IS SO ORDERED.
25
26   Dated:     June 5, 2019                                       /s/   Sheila K. Oberto                 .
27                                                        UNITED STATES MAGISTRATE JUDGE

28
                                                  3               Stipulation and Order to Modify Scheduling
                                                                            Order (1:10-cv-00024-AWI-SKO)
